DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 11/05/2020 with traverse of Group I, claims 1-10 for further examination. Applicant is correct, there are only 12 pending claims in the application, Group I, claims 1-10 and Group II, claims 11-12, which will be considered for rejoinder upon allowance of claim 1. Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/11/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):


	
6.	Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 8, line 3 recites “all filling valves”, wherein it is unclear whether all filling valves is referencing the nozzle valves recited in claim 1, line 4 or additional valves as filling valves are not previously recited in claim 1. For examination purposes, examiner is interpreting “all filling valves” as “all the nozzle valves”. To correct this problem, amend claim 8 to recite “all the nozzle valves”.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




9.	Claims 1-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Tisone (US Pat. 5,741,554) hereinafter Tisone.
	As regards to claim 1, Tisone discloses a precision metered dispensing apparatus for coating components with a coating reagent 45 (col 4, ln 45-59; clm 1), comprising: 
a printing head 200 comprising several individual nozzles 12 (see fig 9) configured to discharge the coating reagent 45 (col 13, ln 33-col 14, ln 17; fig 1 & 8-9); and 
a nozzle needle valve 34, 40, attached to each individual nozzle 12, each nozzle needle valve 34, 40, being openable for a valve opening time to discharge the coating reagent 45 from the respective nozzle 12 (col 4, ln 62-col 7, ln 23; col 13, ln 33-col 14, ln 17; fig 1-3 & 8-9), 
wherein each nozzle needle valve 34, 40, is assigned in each case a nozzle needle valve supply tube 23, which nozzle needle valve supply tube 23, at an outlet opening thereof, is configured to supply the coating reagent 45 to the respective nozzle needle valve 34, 40 (col 4, ln 62-col 8, ln 59; col 13, ln 33-col 14, ln 17; fig 1-4 & 8-9), and 
wherein each nozzle needle valve supply tube 23 has an inlet opening (see fig 1 & 9) which is configured to be closed or shut off such that a quantity of the coating reagent 45 that is metered in a defined manner or a volume of the coating reagent 45 that is metered in a defined manner is receivable in a closed off manner within the 
As regards to claim 2, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the coating reagent 45 within the nozzle needle valve supply tube 23 is under a pressure which increases a volume of an interior, which is not under pressure or is under ambient pressure, of the nozzle needle valve supply tube 23 by an expansion volume, wherein the coating reagent 45 is dischargeable through the respective nozzle 12 by opening the nozzle needle valve 34, 40, with a reduction in pressure, and wherein a discharged volume of the coating reagent 45 corresponds to the expansion volume (col 4, ln 62-col 8, ln 59; col 9, ln 10-col 12, ln 44; fig 1-4 & 8-9). 
As regards to claim 3, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the nozzle needle valve 34, 40, is openable during a valve opening time which is greater than a discharge time of the coating reagent 45 which is required to reduce the pressure in the interior of the nozzle needle valve supply tube 23 to ambient pressure and discharge the expansion volume of coating reagent 45 (col 4, ln 62-col 8, ln 59; col 9, ln 10-col 12, ln 44; fig 1-4 & 8-9). 
As regards to claim 4, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the inlet opening (see fig 1 & 9) is assigned a filling valve which, in an opened state, is configured to enable a penetration of coating reagent 45 into the nozzle needle valve supply tube 23 and, in a closed state, to prevent a penetration of coating reagent 45 into the nozzle needle valve supply tube 23 (col 4, ln 62-col 8, ln 59; col 9, ln 10-col 12, ln 44; fig 1-4 & 8-9). 

As regards to claim 6, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the nozzle needle valve supply tube 23 comprises a hose or tube (col 8, ln 48-58; fig 1 & 9). 
As regards to claim 7, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the nozzle needle valve supply tube 23 comprises a hose or tube comprising a teflon plastic (col 8, ln 48-58; fig 1 & 9). 
As regards to claim 8, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the printing head 200 is connected to a central coating reagent supply tube 17 which is connected or is connectable in a jointly fluid-conducting manner to all the nozzle needle valves 34, 40 (col 4, ln 62-col 12, ln 44; fig 1-4 & 8-9). 
As regards to claim 9, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the central coating reagent supply tube 17 is connected to a pressure control unit (col 5, ln 55-col 7, ln 23; col 12, ln 16-44; col 13, ln 33-col 14, ln 17; fig 1 & 8-9). 
As regards to claim 10, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the pressure control unit is connected to an air pressure control unit (col 4, ln 61-col 7, ln 23; col 12, ln 16-44; col 13, ln 33-col 14, ln 17; fig 1 & 8-9). 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717